                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MAE EVETTE CHANDLER,                         )         CASE NO. 1:18CV36
                                             )
                      Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                             )
                vs.                          )
                                             )
COMMISSIONER OF                              )         ORDER
SOCIAL SECURITY,                             )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       On January 5, 2018, Plaintiff filed a Complaint pursuant to Title 42 U.S.C. § 405(g).

(ECF #1). The Court referred this matter to Magistrate Judge James R. Knepp II pursuant to

Local Rule 72.2. On November 27, 2018, the Magistrate Judge recommended affirming the

Commissioner’s decision which determined that Plaintiff was overpaid supplemental social

security benefits and was not entitled to a waiver of recovery. (ECF #14). Plaintiff has not filed

an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). Plaintiff

has failed to timely file any such objections. Therefore, the Court must assume that Plaintiff is


                                                 -1-
satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would

be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Knepp’s Report and Recommendation is ADOPTED and

the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: January 28, 2019




                                               -2-
